Citation Nr: 1703066	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from June 2000 to December 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April and July 2008 decisions of the Roanoke, Virginia, Regional Office (RO). In November 2014, the Board denied service connection. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In an April 2016 Memorandum Decision, the Court vacated the November 2014 Board decision as to the issues on appeal and remanded the Veteran's appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has no discretion and must remand the instant appeal for compliance with the Court's April 2016 Memorandum Decision. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991). The Memorandum Decision states that "Remand is required for the Board to obtain an additional medical opinion or clarification . . . before readjudicating the [Veteran's] claims."

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any cervical spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran has a diagnosed cervical spine disorder. IF THE EXAMINER CONCLUDES THAT THE VETERAN DOES NOT HAVE A DIAGNOSED CERVICAL SPINE DISORDER, THE EXAMINER MUST EXPLAIN WHY THAT CONCLUSION CONFLICTS WITH ANY PRIOR DIAGNOSES.

b.  whether any identified cervical spine disorder had its onset during service or in any way originated during service.

c.  whether any identified cervical spine disorder was caused by any service-connected disorder.

d.  whether any identified cervical spine disorder was aggravated by any service-connected disorder.

Service connection is currently in effect for posttraumatic stress disorder (PTSD), left and right knee patellofemoral syndrome, bilateral plantar fasciitis and pes planus, gastric ulcer to include gastroesophageal reflux disease (GERD) with gastric ulcer, and coccyx fracture.

The examiner's attention is drawn to the following:

*Service treatment records (STRs) relating to neck and back problems and treatment, including a diagnosis of probable cervical degenerative disc disease (DDD). VBMS Entry 11/21/2007 (first document), p. 25, 76, 79, 82, 84.

*STR X-rays. VBMS Entry 12/12/2014.

*August 2007 treatment for neck pain and cervical spine problems; diagnosis of cervicalgia. VBMS 3/10/2008, p. 15.

*December 2007 VA examination report.

*December 2007 X-rays reports. VVA Entry 3/6/2008, p. 3-4.

*VA treatment records indicating treatment for neck and cervical spine pain. VVA Entry 10/20/2016, p. 114, 143, 198, 199, 300. 

2.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any bilateral hallux valgus. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran has a diagnosis of hallux valgus in either the left or right foot. IF THE EXAMINER CONCLUDES THAT THE VETERAN DOES NOT HAVE BILATERAL HALLUX VALGUS, THE EXAMINER MUST EXPLAIN WHY THAT CONCLUSION CONFLICTS WITH ANY PRIOR DIAGNOSES.

b.  whether any identified hallux valgus had its onset during service or in any way originated during service.

c.  whether any identified hallux valgus was caused by any service-connected disorder.

d.  whether any identified hallux valgus was aggravated by any service-connected disorder.

Service connection is currently in effect for posttraumatic stress disorder (PTSD), left and right knee patellofemoral syndrome, bilateral plantar fasciitis and pes planus, gastric ulcer to include gastroesophageal reflux disease (GERD) with gastric ulcer, and coccyx fracture.


The examiner's attention is drawn to the following:

*STRs relating to foot problems and treatment, including a diagnosis of bilateral hallux valgus. VBMS Entry 11/21/2007 (first document), p. 10, 13, 17, 19, 22, 56, 65, 76, 79, 82.

*STR X-rays. VBMS Entry 12/12/2014.

*December 2007 VA examination report.

*December 2007 X-rays reports. VVA Entry 3/6/2008, p. 3-4.

*March and April 2011 treatment for foot problems. VBMS Entry 5/11/2011 (first), p. 3-9.

*February 2013 VA flatfoot examination report.

*VA treatment records indicating treatment for foot problems. VVA Entry 10/20/2016, p. 137, 140, 141, 313.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




